             CASE 0:20-cv-01313-SRN-DTS Doc. 12 Filed 07/30/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 Ambakisye Holmes,                                              Case No. 20-CV-1313 (SRN/DTS)

                   Plaintiff,

 v.                                                                 ORDER ON PLAINTIFF’S
                                                                    AMENDED COMPLAINT
 Rachel Kraker, David P. Pinto, Keith
 Ellison, Todd Axtell, Justin L. Paulson,
 Michael R. Dollerschell, Hectora Manuel
 Mena-Carrison, Matt Bostrom, Jack G.
 Serier, Kim Farley, Richard Ash, Patrick
 Justin, Mona Dohman, John Harrington,
 Alexndra Kotze, Drew Evants, and Brian
 Peters,

                   Defendants.


 Ambakisye Holmes, General Delivery, Minneapolis, MN 55440, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

        This matter is before the Court on Plaintiff Ambakisye Holmes’ pro se amended

complaint. Holmes alleges that the defendants harmed him by initiating and maintaining

a criminal prosecution in 2016 that ended with an acquittal at trial. Holmes’ original

complaint in this matter was dismissed for failure to state a claim because he had not named

any defendant properly subject to suit under the theories of relief he identified. 1 [Doc. No.

7]. In his amended complaint, Holmes names 17 defendants in their individual capacities.



         1
            In his original complaint, Holmes named the City of St. Paul and the State of Minnesota. Neither party is
listed in the amended complaint as a defendant. [See Doc. No. 1].


                                                         1
         CASE 0:20-cv-01313-SRN-DTS Doc. 12 Filed 07/30/21 Page 2 of 5




[Doc. No. 11]. Although Holmes did not file a new application to proceed in forma

pauperis (“IFP”), the Court will assume he still intends to proceed IFP. As with his original

complaint, the Court reviewed the contents of the amended complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B), which requires dismissal if a complaint fails to state a claim or is frivolous.

Holmes has still failed to state a claim because he does not associate any of the named

defendants with any individual actionable conduct.

       An action will be dismissed, when an IFP applicant has filed a complaint that fails

to state a cause of action on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii);

Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam); Carter v. Schafer, 273

Fed. App’x 581, 582 (8th Cir. 2008) (per curiam) (“[C]ontrary to plaintiffs’ arguments on

appeal, the provisions of 28 U.S.C. § 1915(e) apply to all persons proceeding IFP and are

not limited to prisoner suits, and the provisions allow dismissal without service.”). In

reviewing whether a complaint states a claim on which relief may be granted, the Court

must accept as true all the factual allegations in the complaint and draw all reasonable

inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir.

2008). Although the factual allegations in the complaint need not be detailed, they must be

sufficient to “raise a right to relief above the speculative level….” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a claim to relief that is

plausible on its face.” Id. at 570. In assessing the sufficiency of the complaint, the court

may disregard legal conclusions that are couched as factual allegations. See Ashcroft v.

Iqbal, 556 U.S. 662, 664 (2009). Pro se complaints are to be construed liberally, but they




                                               2
         CASE 0:20-cv-01313-SRN-DTS Doc. 12 Filed 07/30/21 Page 3 of 5




still must allege sufficient facts to support the claims advanced. See Stone v. Harry, 364

F.3d 912, 914 (8th Cir. 2004).

       Although pro se litigants are held to a lesser standard than lawyers, their pleadings

must be sufficient to suggest a right to relief on the face of the complaint. To liberally

construe a pro se plaintiff’s complaint means that “if the essence of an allegation is

discernible, even though it is not pleaded with legal nicety, then the district court should

construe the complaint in a way that permits a layperson’s claim to be considered in the

proper legal framework.” Stone, 364 F.3d at 915. However, a district court is not required

to assume facts not pled, even if doing so would make a stronger complaint. Id.

       In Count 1 of his amended complaint, Holmes seeks relief under the Civil Rights

Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. [Doc. No. 11 at ¶¶ 17-20].

Section 1983 allows civil litigants to bring constitutional claims against government

employees acting under the guise of their authority. To state an actionable civil rights claim

under § 1983 a complaint must allege a set of historical facts showing that the named

defendants violated plaintiff’s federal constitutional rights while acting under color of state

law. See West v. Atkins, 487 U.S. 42, 48 (1988). To establish a defendant’s liability in a

civil rights action, a plaintiff must plead facts showing each named defendant’s personal

involvement in the alleged constitutional wrongdoing. White v. Jackson, 865 F.3d 1064,

1081 (8th Cir. 2017); Beck v. LaFleur, 257 F.3d 764, 766 (8th Cir. 2001) (upholding

summary dismissal of civil rights claims because plaintiff’s complaint “failed to allege

sufficient personal involvement by any of [the] defendants to support such a claim.”)




                                              3
        CASE 0:20-cv-01313-SRN-DTS Doc. 12 Filed 07/30/21 Page 4 of 5




       Holmes has failed to state a claim in his Amended Complaint because he fails to

plead any facts identifying any actions taken by any individual defendant that caused him

harm. [Doc. No. 11 at ¶¶ 17-20]. Instead, he generically alleges that “[d]efendants infringed

upon the constitutional rights of the Plaintiff when they chose to continue aggressively

prosecuting them and pressuring them to plead guilty….” [Id. at ¶ 18]. He adds that in

doing so, the defendants caused him to be wrongfully incarcerated for much longer than

necessary. [Id. at ¶ 19]. Whatever the merits may be of such a theory for relief, Holmes

cannot proceed with the claim as pled because he has not identified any individual actions

of any of the named defendants. White, 865 F.3d at 1081. As pled, his complaint does not

put the defendants on adequate notice of the claims against them. Thus, the Court will

dismiss Count 1 without prejudice for failure to state a claim.

       Counts 2, 3, and 4 of Holmes’ Amended Complaint all allege common law torts—

false arrest and imprisonment, fraud, and negligence/gross negligence. It would be an

exercise of the Court’s supplemental jurisdiction to consider the claims. See 28 U.S.C. §

1367. Section 1367(c)(3) specifically provides that district courts may decline to exercise

supplemental jurisdiction over a claim if “the district court has dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c). Here, the Court will decline to

exercise its supplemental jurisdiction because the only claim over which it had original

jurisdiction, the § 1983 claim, will be dismissed.

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Holmes’ Amended Complaint [Doc. No. 11] is DISMISSED

without prejudice for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).


                                             4
        CASE 0:20-cv-01313-SRN-DTS Doc. 12 Filed 07/30/21 Page 5 of 5




      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 30, 2021                        s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge




                                     5
